Citation Nr: 0520466	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to April 27, 2005.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss from April 27, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty 
including from September 1962 to September 1964, and had a 
brief period of prior active service.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Houston, Texas, which 
granted service connection for hearing loss, rated 0 percent, 
effective in April 2002, and for tinnitus, rated 10 percent.  
He perfected an appeal only as to the rating for hearing 
loss.  He has not requested a hearing.  In January 2004, the 
Board remanded the matter for additional development.  In May 
2005, the RO increased the rating for the veteran's hearing 
loss to 20 percent, effective from April 27, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the January 2004 remand, the Board requested development 
including a new VA audiological evaluation with discussion of 
a July 2003 private audiometry report.  The audiological 
evaluation was completed; however, there was no discussion of 
the July 2003 private audiometry.  The Remand included the 
following direction:  "The examiner should specifically 
review the private audiometry of record, particularly the 
July 2003 examination, and if there is a discrepancy between 
VA audiometric studies and the July 2003 audiometry, the 
examiner should explain the discrepancy and also the 
rationale for any opinion given."  The examiner performing 
the April 2005 VA examination indicated that no July 2003 
private audiometry report was found, and instead discussed 
findings on a July 2002 private examination report.  

Review the claims file reflects that it does indeed include a 
report of July 2003 private audiometry as previously noted.  
It is attached to a Fax Cover Sheet, dated August 4, 2003 
(just below the RO pre certification worksheet, and beneath 
the January 2004 Board Remand).  As stated in that January 
2004 remand, the July 2003 private record appears to show a 
worsening of the veteran's hearing loss disability.  While 
this may or may not be the case, the Board lacks the medical 
expertise necessary to make that determination.  Therefore, 
the information requested on the prior remand remains 
necessary to properly rate disability due to his service-
connected hearing loss.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Since the January 2004 remand, additional private medical 
records containing results of audiometry during the period 
from 2002 through 2004 have been added to the claims file.  
These reports (like the July 2003 private audiometry report 
noted above) do not provide data sufficient to enable rating 
the veteran's hearing loss under the 38 C.F.R. § 4.85 
criteria.  Those criteria call for the use of puretone 
audiometry and a controlled speech discrimination test 
(Maryland CNC).  However, an increased (20 percent) rating 
was granted effective April 27, 2005, and the private studies 
might suggest that the worsening of the veteran's hearing 
loss to the level found on April 2005 VA examination (or to 
an intermediate level) was ascertainable prior, to the date 
of the April 2005 examination.  The questions remaining 
before the Board are whether disability loss disability 
warranting a compensable rating was ascertainable at any 
point prior to April 27, 2005 and whether a rating in excess 
of 20 percent is warranted after that date.  

Notably, a claim for a higher rating placed in appellate 
status by disagreement with the initial rating assigned 
(service connection having been allowed, but with the 
disability rating not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as assigning "staged" 
ratings.  Id. at 126.

Accordingly, this matter is REMANDED to the RO for the 
following:
1.  The RO should arrange for the 
veteran's claims file to be forwarded to 
a VA audiologist for review of all VA and 
private audiometry period since April 
2002.  The audiologist should 
specifically review the VA audiometry 
reports in July 2002 and in April 2005, 
and the numerous private audiometry 
reports of record, with particular 
attention to the July 2003 private 
examination report, which appears to show 
an increase in disability.  The 
audiologist should provide a medical 
opinion as to whether it is ascertainable 
from any record on file that the 
veteran's hearing loss disability had had 
increased in severity prior to April 
2005.  If so, the audiologist should 
identify the record showing the increased 
disability and, if possible, extrapolate 
findings to which the criteria at 
38 C.F.R. § 4.85 may be applied.  If 
there is any discrepancy between findings 
on VA audiometry and the private 
audiometric studies, the examiner should 
explain the discrepancy and also the 
rationale for any opinion given.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claims, 
including consideration of the 
possibility of additional "staged 
ratings".  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
unless he is notified.

The purposes of this remand are to clarify the medical 
evidence, to comply with the Court's opinion in Stegall, and 
to ensure due process.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

